Lord, J.
Without considering whether, if the presiding judge had given no other instruction upon the subject than his reply to the question propounded by the jury, it would have been sufficient, we need only to say that the answer of the presiding judge does not of itself show any error in law which should disturb the verdict. It is quite clear that all the facts embraced within *300the inquiry may exist, and the house still be vacant and unoccupied within the meaning of the contract between the parties. Keith v. Quincy Ins. Co. 10 Allen, 228. Ashworth v. Builders’ Ins. Co. 112 Mass. 422. The phrase, “ if he has moved into another house,” must he understood to have been properly defined by the presiding judge in his charge to the jury.
If a proper construction of the bill of exceptions requires us to pass upon the accuracy of the instruction previously given, the same remarks are applicable to that. It is stated that the court ruled that, if the jury found that the house had not been used as a dwelling-place by some one within ten days of the day of the fire, the policy would be void. Certainly this language expresses no incorrect statement of the law. It is not to be presumed that nothing else was said, nor that the presiding judge did not by appropriate definitions explain to the jury what would constitute occupancy within the meaning of the policy and of the law. If for any reason the presiding judge omitted to give full or sufficient instructions upon such questions, it was the duty of counsel to ask for such instructions. Upon a bill of exceptions it is not sufficient for a party to show that possibly full and accurate instructions were not given, but the party excepting must show affirmatively either that some instruction was given or ruling made which was erroneous in law, or that some proper request for instructions or rulings was refused. It does not appear that any request for instructions was made, nor that any instruction was given which in law is erroneous, and therefore the exceptions Must he overruled.